DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 11/30/21 has been entered. Claims 1, 5, 8, 10, 14, 17 and 19 has/have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 10 and 19 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “access an expected emotional content associated with a perceived urgency of the communication”. Specification does not support this limitation. Specification paragraph 0135 discloses 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the subject matter of the communication” in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 19 recites the limitation “the subject matter of the communication" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-9 and 20 depend on claims 1 and 19 respectively. Therefore, they have been rejected for the same reason.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations (of claims 19-20) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) in view of U.S. Patent Application Publication No. 2020/0154170 to Wu et al. (“Wu”).  
As to claims 1 and 19, Ripa discloses a method, a system for responding to a non-compliant action, the method comprising: monitoring content of a communication between an agent communication device utilized by an agent and a customer communication device utilized by a customer, respectively [paragraph 0054]; analyzing the content for emotion to produce an actual emotional content [paragraphs 0056, 0066]; accessing an expected emotional content associated with the communication [paragraphs 0067, 0156-0157]; producing a score as the difference between the expected emotional content and the actual emotional content [paragraphs 0067, 0156-0165] ; formatting a message to comprise the score [paragraphs 0067, 0082, 0093, 0156-0165]; and transmitting the message in real time to at least one device, selected from the agent communication device and an administrative communication device, to cause the at least one device to have immediate access to the score [paragraphs 0082, 0138-140, 0144, 0160-0161].
Ripa does not expressly disclose emotional content associated with the subject matter of the communication.   
Wu discloses emotional content associated with the subject matter of the communication [Wu paragraphs 0166, 0175-0176].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa to have the feature of emotional content associated with the subject matter of the communication as taught by Wu.  The suggestion/motivation would have been to provide a method for recommending media content through intelligent automated chatting [Wu paragraph 0003].  
As to claim 2, Ripa discloses wherein the formatting of the message to comprise the score and the transmitting of the message in real time to the at least one device, are performed upon determining the score is outside a nominal range [paragraphs 0004, 0138-140, 0144, 0160-0161].
As to claim 3, Ripa discloses adding the score to a data structure maintained in a data storage device [paragraphs 0049, 0052, 0098]; deriving, from the data structure, an aggregate score for a plurality of scores, comprising the score, for at least one of (i) an associated first plurality of communications each of which comprises content provided by the agent or (ii) an associated second plurality of communications each of which comprises content provided by a plurality of agents, comprising the agent [Fig. 7, paragraphs 0093, 0142-0145, also see Fig. 9, paragraphs 0153-0154]; formatting an aggregate score message to comprise the aggregate score [paragraphs 0093, 0142-0145, 0153-0154]; and transmitting the aggregate score message in real time to the at least one device to cause the at least one device to have immediate access to the aggregate score [Fig. 9, paragraphs 0153-0154, also see paragraphs 0082, 0138-140, 0144, 0160-0161].
As to claim 4, Ripa discloses formatting the message comprising the score, further comprises, formatting the message to comprise the score and at least one secondary indicia of 
As to claim 5, Ripa discloses wherein the score comprises at least one score factor, as the difference between a target factor for the content and an observed factor [paragraphs 0067, Fig. 7, 0141-0143, 0156-0165], and comprising a value for one or more of word selection from a pool of words that differ in emotional association, phrase selection from a pool of phrases that differ in emotional association facial expression, punctuation selection from a pool of punctuations that differ in emotional association, graphic selection from a pool of graphics that differ in emotional association, body posture, gesture, paralinguistic, eye gaze, and delivery timing of messages comprising the communication [paragraphs 0040, 0044, 0068, 0128, Fig. 7: 720-724, paragraphs 0142-0145].
As to claim 6, Ripa discloses wherein formatting the message to comprise the score, further comprises formatting the message to comprise indicia of the score [Fig. 7, paragraphs 0142-0143, also see Figs. 9].
As to claim 20, Ripa discloses means to determine whether the score is outside a nominal range [paragraphs 0138-140, 0144, 0160-0161]; and means to omit the means to format the message to comprise the score and the means to transmit the message in real time to the at least one device, when the score is within the nominal range [paragraphs 0004, 0109, 0114, 0117, 0138-140, 0143-0144, 0160-0161]. 
	
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) and U.S. Patent Application Publication No. 2020/0154170 to Wu et al. (“Wu”) in further view of U.S. Patent No. 9,848,082 to Lillard et al. (“Lillard”).  
As to claim 7, Ripa and Wu disclose the method of claim 1 [see rejection of claim 1].
Ripa and Wu do not expressly disclose wherein the communication comprises a text-based communication message maintained in the agent communication device as a draft and wherein the transmitting of the message is pending.   
In the same or similar field of invention, Lillard discloses wherein the communication comprises a text-based communication message maintained in the agent communication device as a draft and wherein the transmitting of the message is pending [Fig. 8: 830, column 28 lines 56-67, column 29 lines 1-21].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa and Wu to have the feature of communication comprises a text-based communication message maintained in the agent communication device as a draft and wherein the transmitting of the message is pending as taught by Lillard.  The suggestion/motivation would have been to allow a contact center flexibility in providing a timely, efficient, and effective response to a customer enquiry [Lillard column 2 lines 19-21].  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) and U.S. Patent Application Publication No. 2020/0154170 to Wu et al. (“Wu”) in further view of U.S. Patent Application Publication No. 2015/0195406 to Dwyer et al. (“Dwyer”).  
As to claim 8, Ripa and Wu disclose the method of claim 1 [see rejection of claim 1].
Ripa and Wu do not expressly disclose wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a past communication comprising each of the plurality of content; and the selection of the content comprises a pseudo-random weighted selection from the plurality of content.   
In the same or similar field of invention, Dwyer discloses wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content [paragraphs 0023-0024] and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a past communication comprising each of the plurality of content; and the selection of the content comprises a pseudo-random weighted selection from the plurality of content [Dwyer Fig. 16, paragraphs 0117-0118].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa and Wu to have the feature of wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a past communication comprising each of the plurality of content; and the selection of the content comprises a pseudo-random weighted selection from the plurality of content as taught by Dwyer.  The suggestion/motivation would have been to provide improved methods and systems for monitoring and performance of live calls, in real, or near-real time [Dwyer paragraph 0005].  
claim 9, Dwyer discloses updating the past score to comprise the score for the content selected [paragraphs 0111, 0124-0129]. In addition, the same motivation is used as the rejection of claim 8.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) in view of U.S. Patent Application Publication No. 2018/0165062 to Yoo et al. (“Yoo”).  
As to claim 10, Ripa discloses a method, a system for responding to a non-compliant action, the method comprising: monitoring content of a communication between an agent communication device utilized by an agent and a customer communication device utilized by a customer, respectively [paragraph 0054]; analyzing the content for emotion to produce an actual emotional content [paragraphs 0056, 0066]; accessing an expected emotional content associated with the communication [paragraphs 0067, 0156-0157]; producing a score as the difference between the expected emotional content and the actual emotional content [paragraphs 0067, 0156-0165] ; formatting a message to comprise the score [paragraphs 0067, 0082, 0093, 0156-0165]; and transmitting the message in real time to at least one device, selected from the agent communication device and an administrative communication device, to cause the at least one device to have immediate access to the score [paragraphs 0082, 0138-140, 0144, 0160-0161].
Ripa does not expressly disclose emotional content associated with a perceived urgency of communication.   
In the same or similar field of invention, Yoo discloses emotional content associated with a perceived urgency of communication [Yoo paragraphs 0166, 0175-0176].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa to have the feature of emotional content Yoo.  The suggestion/motivation would have been to provide bias-free, data-driven identification of appropriate physicians for a potential referral while also conforming to the constraints associated with a patient [Yoo paragraphs 0003-0004].  
As to claim 11, Ripa discloses wherein the formatting of the message to comprise the score and the transmitting of the message in real time to the at least one device, are performed upon determining the score is outside a nominal range [paragraphs 0004, 0138-140, 0144, 0160-0161].
As to claim 12, Ripa discloses adding the score to a data structure maintained in a data storage device [paragraphs 0049, 0052, 0098]; deriving, from the data structure, an aggregate score for a plurality of scores, comprising the score, for at least one of (i) an associated first plurality of communications each of which comprises content provided by the agent or (ii) an associated second plurality of communications each of which comprises content provided by a plurality of agents, comprising the agent [Fig. 7, paragraphs 0093, 0142-0145, also see Fig. 9, paragraphs 0153-0154]; formatting an aggregate score message to comprise the aggregate score [paragraphs 0093, 0142-0145, 0153-0154]; and transmitting the aggregate score message in real time to the at least one device to cause the at least one device to have immediate access to the aggregate score [Fig. 9, paragraphs 0153-0154, also see paragraphs 0082, 0138-140, 0144, 0160-0161].
As to claim 13, Ripa discloses formatting the message comprising the score, further comprises, formatting the message to comprise the score and at least one secondary indicia of the magnitude of the score [Fig. 7, paragraphs 0142-0143: 716-722]; and transmitting the message in real time to the at least one device, selected from the agent communication device and the administrative communication device, to cause the at least one device to have 
As to claim 14, Ripa discloses wherein the score comprises at least one score factor, as the difference between a target factor for the content and an observed factor [paragraphs 0067, Fig. 7, 0141-0143, 0156-0165], and comprising a value for one or more of word selection from a pool of words that differ in emotional association, phrase selection from a pool of phrases that differ in emotional association facial expression, punctuation selection from a pool of punctuations that differ in emotional association, graphic selection from a pool of graphics that differ in emotional association, body posture, gesture, paralinguistic, eye gaze, and delivery timing of messages comprising the communication [paragraphs 0040, 0044, 0068, 0128, Fig. 7: 720-724, paragraphs 0142-0145].
As to claim 15, Ripa discloses wherein formatting the message to comprise the score, further comprises formatting the message to comprise indicia of the score [Fig. 7, paragraphs 0142-0143, also see Figs. 9].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) and U.S. Patent Application Publication No. 2018/0165062 to Yoo et al. (“Yoo”) in further view of U.S. Patent No. 9,848,082 to Lillard et al. (“Lillard”).  
As to claim 16, Ripa and Yoo disclose the system of claim 10 [see rejection of claim 10].
Ripa and Yoo do not expressly disclose wherein the communication comprises a text-based communication message maintained in the agent communication device as a draft and wherein the transmitting of the message is pending.   
In the same or similar field of invention, Lillard discloses wherein the communication comprises a text-based communication message maintained in the agent communication device 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa and Yoo to have the feature of communication comprises a text-based communication message maintained in the agent communication device as a draft and wherein the transmitting of the message is pending as taught by Lillard.  The suggestion/motivation would have been to allow a contact center flexibility in providing a timely, efficient, and effective response to a customer enquiry [Lillard column 2 lines 19-21].  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) and U.S. Patent Application Publication No. 2018/0165062 to Yoo et al. (“Yoo”) in further view of U.S. Patent Application Publication No. 2015/0195406 to Dwyer et al. (“Dwyer”).  
As to claim 17, Ripa and Yoo disclose the system of claim 10 [see rejection of claim 10].
Ripa and Yoo do not expressly disclose wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a past communication comprising each of the plurality of content; and the selection of the content comprises a pseudo-random weighted selection from the plurality of content.   
In the same or similar field of invention, Dwyer discloses wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content [paragraphs 0023-0024] and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a Dwyer Fig. 16, paragraphs 0117-0118].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ripa and Yoo to have the feature of wherein: the agent comprises an automated agent selecting content from a data storage comprising a plurality of content and each having a weighting value determining, in part, a past score as the difference between the expected emotional content and the actual emotional content of a past communication comprising each of the plurality of content; and the selection of the content comprises a pseudo-random weighted selection from the plurality of content as taught by Dwyer.  The suggestion/motivation would have been to provide improved methods and systems for monitoring and performance of live calls, in real, or near-real time [Dwyer paragraph 0005].  
As to claim 18, Dwyer discloses updating the past score to comprise the score for the content selected [paragraphs 0111, 0124-0129]. In addition, the same motivation is used as the rejection of claim 17.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652